IN THE UNITED STATES COURT OF APPEALS
                                    FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-31010
                                              Summary Calendar
                                              _______________



                                        KENNETH L. CELESTINE,
                                                                 Plaintiff-Appellant,
                                                   VERSUS

                         FEDERAL EMERGENCY MANAGEMENT AGENCY,
                                       UNITED STATES GOVERNMENT,

                                                                 Defendant-Appellee.

                                       _________________________

                               Appeal from the United States District Court
                                  for the Eastern District of Louisiana
                                            (99-CV-1339-S)
                                    _________________________
                                              May 2, 2000


Before SMITH, BARKSDALE, and                             42 U.S.C. §§ 5121 et seq., gives FEMA the
  PARKER, Circuit Judges.                                authority to distribute funds to persons who
                                                         have suffered damage in Presidentially-
PER CURIAM:*                                             declared “major disaster” areas. See 42
                                                         U.S.C. § 5170.         Celestine applied for
   Kenneth Celestine appeals the FED. R. CIV.            “Temporary Housing Assistance” funds in the
P. 12(b)(1) dismissal of his suit against the            aftermath of Hurricane Georges and Tropical
Federal Emergency Management Agency                      Storm Frances in 1998. See 42 U.S.C.
(“FEMA”), asserting that the preclusion of               § 5174(c). After receiving less funds than he
judicial review found at 42 U.S.C. § 5148                believed he was entitled to, Celestine sued in
violates U.S. CONST. art. III. We affirm.                Louisiana state court claiming that FEMA had
                                                         breached a promise to provide a higher level of
                    I.                                   funds.
  The Robert T. Stafford Disaster Relief and
Emergency Assistance Act (“Stafford Act”),                  FEMA removed the case to federal court
                                                         pursuant to 28 U.S.C. § 1442(a) and filed a
                                                         motion to dismiss pursuant to rule 12(b)(1).
        *
          Pursuant to 5TH CIR. R. 47.5, the court has
                                                         Section 308 of the Stafford Act, 42 U.S.C.
determined that this opinion should not be published     § 5148, provides:
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.              The Federal Government shall not be
   liable for any claim based upon the
   exercise or performance of or the failure
   to exercise or perform a discretionary
   function or duty on the part of a Federal
   agency or any employee of the Federal
   Government in carrying out the
   provisions of this chapter.

Finding Celestine to be challenging such a
discretionary function, the court granted
FEMA’s motion to dismiss for want of subject
matter jurisdiction.

                      II.
   Celestine does not dispute that the
challenged acts fall within the § 5148
limitation, but instead urges that the
provision’s restriction on judicial review
violates Article III. This assertion conflicts
with basic principles of sovereign immunity.

   It is well settled that the United States
   may not be sued except to the extent
   that it has consented to suit by
   statute. . . . Where the United States
   has not consented to suit or the plaintiff
   has not met the terms of the statute, the
   court lacks jurisdiction and the action
   must be dismissed.

Koehler v. United States, 153 F.3d 263, 265-
66 (5th Cir. 1998). See also United States v.
Mitchell, 463 U.S. 206, 212 (1983); Lehman
v. Nakshian, 453 U.S. 156, 160 (1981). While
Congress might lack authority to prevent
judicial review of unconstitutional agency
action, Celestine does not claim that FEMA
acted in an unconstitutional manner. See
Bowen v. Michigan Academy of Family
Physicians, 476 U.S. 667, 681 n.12 (1986).
The plain language of § 5148 precludes
judicial review of certain administrative
actions, and that preclusion does not violate
Article III. See Bowen, 476 U.S. at 670;
Block v. Community Nutrition Inst., 467 U.S.
340, 344-45 (1984).

   AFFIRMED.




                                                 2